Citation Nr: 1018838	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-28 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for left knee degenerative 
joint disease, status post total knee arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  A Travel Board hearing was 
held at the RO in March 2010 before the undersigned Acting 
Veterans Law Judge.

In March 2010, after the Certification of the Appeal to the 
Board, the Veteran submitted additional evidence, consisting 
of a VA Primary Care Clinic report.  This evidence was 
accompanied by a waiver of consideration by the agency of 
original jurisdiction (AOJ).

The Board observes that, in a May 2004 rating decision, the 
RO denied reopening the Veteran's claim of service connection 
for left knee degenerative joint disease, status post total 
knee arthroplasty.  This decision was issued to the Veteran 
and his service representative in June 2004.  The Veteran did 
not appeal this decision, and it became final.  See 38 
U.S.C.A. § 7104 (West 2002).

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for left knee degenerative joint disease, 
status post total knee arthroplasty, is as stated on the 
title page.  Indeed, regardless of the RO's actions, the 
Board must make its own determination as to whether new and 
material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As will be explained below, new and material evidence has 
been received to reopen the Veteran's previously denied 
service connection claim for left knee degenerative joint 
disease, status post total knee arthroplasty.  The issue of 
entitlement to service connection for left knee degenerative 
joint disease, status post total knee arthroplasty, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  In an unappealed May 2004 rating decision, the RO denied 
the Veteran's application to reopen his service connection 
claim for left knee degenerative joint disease, status post 
total knee arthroplasty.

2.  The evidence received since the last final May 2004 
rating decision relates to an unestablished fact necessary to 
substantiate the claim. 


CONCLUSIONS OF LAW

1.  The May 2004 rating decision, which denied the Veteran's 
service connection claim for left knee degenerative joint 
disease, status post total knee arthroplasty, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2009).

2.  Evidence received since the May 2004 RO decision in 
support of the claim of service connection for left knee 
degenerative joint disease, status post total knee 
arthroplasty, is new and material; accordingly, this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

In claims to reopen, VA must notify a claimant both of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.

Here, VCAA letters were sent to the Veteran in July 2007 that 
provided information as to what evidence was required to 
substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Such letter complied with Kent, and also informed 
the Veteran of what type of information and evidence was 
needed to establish a disability rating and effective date.  
Accordingly, no further development is required with respect 
to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the merits of the claim, the Board finds that 
additional development must be accomplished as available 
outstanding evidence has been identified in the record, as 
will be addressed in the REMAND portion of the decision 
below.  

New and Material Evidence

A claim of entitlement to service connection for a left knee 
disorder was initially denied in December 2000.  In May 2004, 
the RO denied reopening the Veteran's claim, characterized as 
service connection for left knee degenerative joint disease, 
status post total knee arthroplasty.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  

The May 2004 rating decision was issued to the Veteran and 
his service representative in June 2004.  Because the Veteran 
did not initiate an appeal of this decision, the May 2004 
rating decision became final.

The claim of service connection for a left knee disability 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  In this case, 
the Veteran filed an application to reopen the previously 
denied claim on a VA Form 21-4138 which was received by the 
RO in May 2007.  As relevant to this appeal, new evidence 
means existing evidence not submitted previously to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final RO 
decision in May 2004 consisted of the Veteran's service 
treatment records, which showed one report of a left knee 
sprain in October 1968.  No further treatment was shown 
during active service.  Also of record in May 2004 was a 
private medical report dated in November 1995 reflecting 
complaints of left knee discomfort.  The claims file also 
contained VA medical records from April 2000 to November 
2000, to include a November 2000 VA compensation and pension 
examination report diagnosing degenerative joint disease of 
the left knee.  Finally, three lay statements were of record.  
Such statements indicated that the Veteran had left knee 
problems only after returning from active service.  

The denial of the claim was confirmed in May 2004 because the 
Veteran's one-time in-service treatment for a left knee 
sprain was found to have been acute and transitory, resolving 
without residuals prior to discharge.  The RO also noted that 
it was not until nearly a quarter century subsequent to 
discharge that the Veteran was diagnosed with a left knee 
disability, providing further basis for denial of the claim.

The evidence submitted since the last final May 2004 rating 
decision includes private treatment records detailing the 
surgical procedures performed on the Veteran's left knee in 
September 1971; the Veteran's Travel Board hearing testimony; 
and a VA Primary Care Clinic record from March 2010 that 
provided a positive etiological opinion between his current 
his left knee disability and his active service.   

The newly submitted evidence provides a positive etiological 
opinion relating the  Veteran's current left knee problems to 
active service.  Such evidence was not submitted previously 
to agency decision makers.  It also is not cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim.  Moreover, it relates to an 
unestablished fact necessary to substantiate the claim, i.e., 
nexus, and raises a reasonable possibility of substantiating 
the claim.  Therefore, the requirements to reopen a claim 
under 38 C.F.R. § 3.156(a) have been satisfied and the claim 
is reopened.


ORDER

New and material evidence having been received, the 
application to reopen the previously denied claim of service 
connection for left knee degenerative joint disease, status 
post total knee arthroplasty, is granted.


REMAND

The Board finds that additional development is required 
before the issue on appeal is ripe for adjudication upon the 
merits.  38 C.F.R. § 19.9 (2009).  The Veteran contends that 
his left knee degenerative joint disease, status post total 
knee arthroplasty, is related to his in-service left knee 
sprain that occurred in October 1968. 

As detailed above, the Veteran submitted a VA Primary Care 
Clinic record that provided a positive etiological opinion 
for his left knee degenerative joint disease, status post 
total knee arthroplasty, and his military service.  In the 
medical rationale that followed the opinion, the physician 
stated that a consult for further clarification on the matter 
was placed with the West Palm Beach VA Orthopedics 
Department.  The Board notes that this consult record has not 
been procured.  As the record has identified outstanding 
medical records, an attempt must be made to obtain them.  


Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining 
to treatment or examination of the 
Veteran's left during the period of 
this claim, to specifically include 
contacting the Veteran to obtain the 
name of the VA Primary Care Clinic 
physician and requesting from him/her 
any report or consult that was placed 
with the West Palm Beach VA Orthopedics 
Department. 

Associate the records, if any, with the 
claims file.  If no records are found, 
a negative response should be 
associated with the claims file and 
communicated to the Veteran. 

2.  If no additional records are received 
as a result of the above action, or if 
such records fail to address the etiology 
of the Veteran's claimed left knee 
disorder, then schedule the Veteran for a 
VA examination to determine the nature 
and etiology of his left knee disorder.  
The claims folder must be reviewed by the 
examiner.  Following examination, all 
diagnoses of the left knee should be 
identified.  The examiner must then state 
whether it is at least as likely as not 
that any current left knee disability is 
related to active service, to include the 
sprain incurred in 1968.  The examiner 
must provide a complete and clear 
rationale for all opinions expressed.  If 
the examiner cannot respond without 
resorting to speculation, he should 
explain why a response would be 
speculative.


3.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded an applicable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


